[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MOTION FOR ORDER RE ATTENDANCE AT DEPOSITION
The defendant in the above captioned case represents to the court as follows:
1. This case is an appeal from the order of the Probate Court for the District of Naugatuck admitting the Will of the late Vera G. Albaitis to probate.
2. The plaintiffs are three sons of the deceased who challenge the Will on the basis of allegations of the decedent's incompetence at the time of execution, undue influence and similar allegations set forth in their reasons for appeal.
3. The defendant has noticed the deposition of the three parties plaintiff for Wednesday, October 4, 1995 at 9:30, 10:30 and 11:30 a.m. respectively.
4. The credibility each of the plaintiffs will be a significant issue at the trial of this case and, to assure that each plaintiff testifies on the basis of his own independent recollection, it is important that the depositions be taken of each party deponent in the absence of the other plaintiffs.
WHEREFORE, the defendant requests an order of this court directing that the deposition of each plaintiff be taken in the absence of the other parties plaintiff.
DEFENDANT WILLIAM ALBAITIS, EXECUTOR CT Page 10868
By Frederick W. Krug His Attorney
ORDER
The above motion having been presented, it is hereby GRANTED DENIED.
BY THE COURT
Clerk
CERTIFICATION
This is to certify that the foregoing was mailed, by certified mail, return receipt requested, to Attorney Max F. Brunswick, 129 Church Street, Suite 511, New Haven, CT. 06510 on September 21, 1995 in accordance with practice.
Frederick W. Krug